DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 9/15/21, with respect to the title have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 8, filed 9/15/21, with respect to claims 6-9 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 

Applicant’s arguments, see page 8, filed 9/15/21, with respect to claims 5 and 9 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s arguments, see pages 9 and 10, filed 9/15/21, with respect to claims 1-5, 10 and 13-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claims 1 and 15, the prior art does not contain a valid combination of references that disclose a printer with a volatile memory and a non-volatile storage wherein the printer switches between a first operating mode of storing image data in the non-volatile storage during printing, and a second operating mode of storing the image data in the volatile memory during printing depending upon the number of writes to the non-volatile storage.  Similar prior art such as U.S. patent application publication 2018/0203623 by Imamura discloses switching an operation mode between two non-volatile SSD storages when the number of writes exceeds a threshold for one of the SSDs but lacks disclosure of switching from a non-volatile storage for a printing operation to a volatile storage for the printing operation dependent upon the number of writes to the non-volatile storage.
Claims 2-14 and 16-20 are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672